SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, February 2008 Commission File Number 001-15016 MDS Inc. (Translation of registrant’s name into English) Suite 300, West Tower, 2700 Matheson Blvd., East, Mississauga, Ontario Canada L4W 4V9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Documents 1 Restated Consolidated Financials and Management's Discussion and Analysis for the quarter ended January 31, 2007. 2 Canadian Supplement to the Restated Management's Discussion and Analysis for the quarter ended January 31, 2007. 3 Canadian Form 52-109F1- Certification for the period ended January 31, 2007 by the Chief Executive Officer. 4 Canadian Form 52-109F1- Certification for the period ended January 31, 2007 by the Chief Financial Officer. 5 Restated Consolidated Financials and Management's Discussion and Analysis for the quarter ended April 30, 2007. 6 Canadian Supplement to the Restated Management's Discussion and Analysis for the quarter ended April 30, 2007. 7 Canadian Form 52-109F1- Certification for the period ended April 30, 2007 by the Chief Executive Officer. 8 Canadian Form 52-109F1- Certification for the period ended April 30, 2007 by the Chief Financial Officer. 9 Restated Consolidated Financials and Management's Discussion and Analysis for the quarter ended July 31, 2007. 10 Canadian Supplement to the Restated Management's Discussion and Analysis for the quarter ended July 31, 2007. 11 Canadian Form 52-109F1- Certification for the period ended July 31, 2007 by the Chief Executive Officer. 12 Canadian Form 52-109F1- Certification for the period ended July 31, 2007 by the Chief Financial Officer. 13 Restated Consolidated Financials and Management's Discussion and Analysis for the quarter ended October 31, 2007. 14 Canadian Supplement to the Restated Management's Discussion and Analysis for the quarter ended October 31, 2007. Document 1 March 7, 2007 Restated Management’s Discussion and Analysis The following management’s discussion and analysis of the results of operations for MDS Inc. (MDS or the Company) for the quarter ended January 31, 2007 and its financial position as at January 31, 2007 has been restated.This restated management’s discussion and analysis (Restated MD&A) should be read in conjunction with the restated consolidated financial statements and notes that follow.For the Company’s 2007 year ended October 31, 2007, MDS has chosen to adopt United States generally accepted accounting principles (US GAAP) for financial reporting.As a result of this change, the Company is required to restate to US GAAP its previously filed financial statements for the four quarters of 2007.Previously, our filings prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) disclosed a reconciliation of earnings to US GAAP due to our status as a foreign private issuer in the US.Going forward, with US GAAP as our primary basis of accounting, we will reconcile our US GAAP earnings to Canadian GAAP.This reconciliation will be done as required by applicable Canadian regulations on an annual and quarterly basis for a minimum of the next two fiscal years.The interim financial statements for fiscal 2007 as initially reconciled to US GAAP, have also been restated to correct a US GAAP error identified during the preparation of our 2007 annual financial statements related to the accounting for stock compensation expense.This error related to the utilization of an incorrect methodology under US GAAP in the calculation of stock compensation expense with respect to an equity-based incentive compensation plan. As a result of this error, we previously reported lower net income under US GAAP in each of the interim periods of 2007.Our accounting for stock-based compensation was correct under Canadian GAAP and except for the US GAAP reconciliation note, there is no restatement to our previously filed Canadian GAAP financial statements. This Restated MD&A has been revised to reflect the restatement.The information contained in this Restated MD&A is as at March 7, 2007 (as revised) unless otherwise indicated.Accordingly, this Restated MD&A has not been updated to reflect new facts, events or circumstances since March 7, 2007. For additional information and details, readers are referred to the 2007 annual financial statements and management’s discussion and analysis for 2007 and the Company’s 2007 Annual Information Form (AIF), all of which are published separately and are available at www.mdsinc.com and at www.sedar.com. In addition, the Company’s 40-F filing is available at www.sec.gov. Our Restated MD&A is intended to enable readers to gain an understanding of MDS’s current results and financial position as at and for the period ended January 31, 2007. To do so, we provide information and analysis comparing the results of operations and financial position for the current interim period to those of the same period in the preceding fiscal year. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects.Readers are cautioned that actual events and results will vary. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 1 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including the “safe harbour” provisions of the Securities Act (Ontario) and the United States Private Securities Litigation Reform Act of 1995.This document contains such statements, and we may make such statements in other filings with Canadian regulators or the United States Securities and Exchange Commission (SEC), in reports to shareholders or in other communications, including public presentations.These forward-looking statements include, among others, statements with respect to our objectives for 2008, our medium-term goals, and strategies to achieve those objectives and goals, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to: management of operational risks; the strength of the Canadian and United States’ economies and the economies of other countries in which we conduct business; our ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes; the impact of the movement of the US dollar relative to other currencies, particularly the Canadian dollar and the euro; changes in interest rate policies of the Bank of Canada and the Board of Governors of the Federal Reserve System in the United States; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; the impact of changes in laws, trade policies and regulations, and enforcement thereof; judicial judgments and legal proceedings; our ability to successfully realign our organization, resources and processes; our ability to complete strategic acquisitions and joint ventures and to integrate our acquisitions and joint ventures successfully; new accounting policies and guidelines that impact the methods we use to report our financial condition; uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from natural disasters, public health emergencies, international conflicts and other developments including those relating to terrorism; and our success in anticipating and managing the foregoing risks. We caution that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf. Use of non-GAAP measures In addition to measures based on generally accepted accounting principles (GAAP) in this Restated MD&A, we use terms such as adjusted operating income; adjusted earnings before interest, taxes, depreciation and amortization (EBITDA); adjusted EBITDA margin; adjusted earnings per share (EPS); operating working capital; net revenue; and backlog.These terms are not defined by GAAP and our use of such terms or measurement of such items may vary from that of other companies.In addition, measurement of growth is not defined by GAAP and our use of these terms or measurement of these items may vary from that of other companies.Where relevant, and particularly MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 2 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS for earnings-based measures, we provide tables in this document that reconcile the non-GAAP measures used to amounts reported on the face of the consolidated financial statements. Our executive management team assesses the performance of our businesses based on a review of results comprising GAAP measures and these non-GAAP measures. We also report on our performance to the Company’s Board of Directors based on these GAAP and non-GAAP measures.In addition, adjusted EBITDA and operating working capital are the primary metrics for our annual incentive compensation plan for senior management.We provide this non-GAAP detail so that readers have a better understanding of the significant events and transactions that have had an impact on our results, and can view our results through the eyes of management. Substantially all of the products of the Sciex division of MDS Analytical Technologies are sold through two joint ventures. Under the terms of these joint ventures, we are entitled to a 50% share of the net earnings of the worldwide business that we conduct with our partners in these joint ventures. These earnings include a share of the profits generated by our partners that are paid to the joint ventures as profit sharing.Under US GAAP, we report our direct revenues from sales to the joint ventures and we report our share of the profits of the joint ventures as equity earnings. We do not report our share of all end-user revenues, despite the fact that these revenues contribute substantially to our profitability. In order to provide readers with a better understanding of the drivers of profitability for the Sciex products of MDS Analytical Technologies, we report growth in end-user revenues as reported by our joint venture partners.This figure provides management and readers with additional information on the performance of our global business, including trends in customer demand and our performance relative to the overall market. MDS Pharma Services measures and tracks contract backlog. Contract backlog is a non-GAAP measure that we define to include the amount of contract value associated with confirmed contracts that has not yet been recognized as net revenue. A confirmed contract is one for which the Company has received customer commitment in a manner that is customary for the type of contract involved. For large, long-term contracts, customer commitment is generally evidenced by the receipt of a signed contract or confirmation awarding the work to MDS. For smaller and short-term contracts, customer commitment may be documented in other ways, including email messages and oral confirmations. Only contracts for which such commitments have been received are included in backlog and the amount of backlog for these contracts is measured based on the net revenue that is expected to be earned by MDS under the contract terms. A contract is removed from backlog if the Company receives notice from the customer that the contract has been cancelled, indefinitely delayed, or reassigned to another service provider. Tabular amounts are in millions of United States (US) dollars, except per share amounts and where otherwise noted. Introduction MDS is a global life sciences company that provides market-leading products and services that our customers use for the development of drugs and the diagnosis and treatment of disease.Through our three business segments, we are a leading global provider of pharmaceutical contract research services (MDS Pharma Services), medical isotopes for molecular imaging and radiotherapeutics (MDS Nordion), and analytical instruments (MDS Analytical Technologies). Each of these business segments sells a variety of products and services to customers in markets around the world. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 3 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Discontinued operations All financial references in this document exclude those businesses that we consider to be discontinued.Our discontinued businesses include our diagnostics businesses, certain early-stage pharmaceutical research services operations, and our interest in Source Medical Corporation (Source).All financial references for the prior year have been restated to reflect this treatment.From the amounts reported in our first quarter 2006 interim report, revenues for 2006 have been reduced by $71 million and income from continuing operations has been reduced by $15 million to reflect what is now deemed to be discontinued. Change in Presentation Related to Reimbursement of Out-of-Pocket Costs In addition to changes that relate to the adoption of US GAAP, the Company changed its presentation of certain revenues that arise from the reimbursement of the Company by our customers (reimbursement revenues) for certain reimbursable out-of-pocket expenses that we incur on behalf of these customers during the conduct of clinical trials (reimbursed expenses). The Company has the right to bill customers for reimbursement of the amounts, but is generally not entitled to a mark-up or other form of profit margin related to these activities. In the financial reports for prior years, the reimbursement revenues were offset against the related out-of-pocket costs, and because these amounts offset, neither a revenue nor an expense item associated with this activity was reported. In the current presentation, the Company is reporting reimbursement revenues and reimbursed expenses on a gross basis as separate lines on the consolidated statementsof operations. As a result of this change, although both total revenues and total expenses have increased, there is no impact on operating income reported. This change in presentation reflects a reconsideration of the Company’s reporting of revenues under both Canadian GAAP and US GAAP. We now believe that the presentation used in prior Canadian GAAP financial statements is not permitted under Canadian GAAP. While this change does not reflect a Canadian GAAP to US GAAP difference, it does reflect a change in the presentation compared to the previously filed Canadian GAAP financial statements and therefore, comparative amounts reflected in these restated interim consolidated financial statements have been revised to reflect this change on both a Canadian GAAP and a US GAAP basis. Throughout this report, when we refer to total revenues we mean revenues including reimbursement revenues. We use the term net revenues to mean revenues excluding such amounts.All revenue growth figures and adjusted EBITDA margin figures are based on net revenues. We use net revenues to measure the growth and profitability of MDS and MDS Pharma Services because the pass-through invoicing of reimbursable out-of-pocket expenses varies from period-to-period, is not a reliable measure of the underlying performance of the business, and does not have an impact on net income or cash flows in any significant way. Management assesses and rewards the performance of MDS Pharma Services and the segment’s senior management team using metrics that are based on net revenues Change in reporting currency to US dollars MDS has historically measured and presented its consolidated financial statements in Canadian dollars. Effective November 1, 2006, we adopted the US dollar as our reporting currency as a significant portion of revenues, expenses, assets and liabilities are denominated in US dollars, the global character of the Company’s operations has increased dramatically following the divestiture of the diagnostics business, and the majority of the companies with which we compete report their financial results in US dollars; consequently, we believe that investors will gain a better understanding of our operating results when they are presented in US dollars. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 4 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS The functional currency of MDS Inc., the parent company and reporting entity, remains the Canadian dollar. When there is a change in reporting currency, US GAAP requires that financial statements for previous years be presented using a translation method that retains the company’s functional currency (in this case, the Canadian dollar) as the currency of measurement.For comparative purposes, we have prepared US-dollar historical financial statements by translating the previously reported Canadian dollar amounts using the following methods and exchange rates: Revenues, expenses, and cash flows – translated into US dollars using the weighted-average exchange rate for the applicable periods. Assets and liabilities – translated into US dollars using the exchange rate in effect at the end of the applicable period. Share capital – share capital transactions were translated into US dollars using the exchange rate in effect when the transaction occurred. Retained earnings – net income transactions were translated into US dollars as described above. Other transactions affecting retained earnings, principally as a result of dividend payments and share repurchases, were translated into US dollars using the exchange rate in effect when the transaction occurred. Restatement to US GAAP For the Company’s 2007 year end as at October 31, 2007, it has chosen to adopt US GAAP for financial reporting. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 5 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS The following table highlights the differences between Canadian and US GAAP, and the impact of the US GAAP error correction related to the valuation of a stock-based compensation program on the results for the quarter.Our accounting for stock-based compensation was correct under Canadian GAAP and there has been no change to the Canadian GAAP results shown in the following table. 2007 First Quarter 2006 First Quarter Previously Reported (CAD GAAP) GAAP Adjustments Correction Restated Correction (US GAAP) PreviouslyReported (CAD GAAP) GAAPAdjustments Restated Correction (US GAAP) Total revenues $273 (9) - $264 $273 $(12) $261 Reimbursement revenues (23) - - (23) (31) - (31) Net revenues $250 (9) - $241 $242 $(12) $230 Income (loss) from continuing operations (2) 1 1 - 14 (1) 13 Income taxes 3 (1) 1 3 8 (4) 4 Net interest expense 2 - - 2 1 - 1 Loss (gain) on derivatives 1 (1) - - 1 (1) - Depreciation and amortization 17 (3) - 14 13 (2) 11 EBITDA 21 (4) 2 19 37 (8) 29 Restructuring charges, net 13 - - 13 1 - 1 Gain on sale of a business/investment (2) - - (2) - - - Adjusted EBITDA $32 $(4) $2 $30 $38 $(8) $30 Adjusted EBITDA margin 13% 12% 16% 13% Note 15 to our consolidated financial statements for the first quarter of 2007 contains a reconciliation of results reported in US GAAP to the net income we would report in Canadian GAAP. The differences between US GAAP and Canadian GAAP that have the most significant impact on the Company’s financial condition and results of operations for the interim period ended January 31, 2007, include accounting for: joint ventures, investment tax credits, research and development, and stock-based compensation. The primary difference between Canadian GAAP and US GAAP affecting the consolidated revenues and operating margin is that under Canadian GAAP proportionate consolidation is used for the results of our joint ventures within MDS Sciex, whereas under US GAAP we apply the method of equity accounting.For the first quarter of 2007, we reported $10 million less revenue and $16 million less operating income under US GAAP than we would have reported under Canadian GAAP ($11 million less and $12 million less, respectively for the first quarter of 2006).Under US GAAP, the income from the joint ventures is included in equity earnings, which were $14 million in 2007 ($14 millionin first quarter of 2006).Under Canadian GAAP this amount was included in operating income as part of the proportionate consolidation.There is no significant impact tothe calculation of adjusted EBITDA from this accounting difference. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 6 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Other differences in adjusted EBITDA are listed below. · Non-refundable investment tax credits (ITCs) are treated as a reduction of expenditure under Canadian GAAP and a reduction of income tax under US GAAP.In the first quarter of 2007, there were $1 million ($3 million in the first quarter of 2006) of ITCs which when calculated based on US GAAPreduced adjusted EBITDA, as compared to Canadian GAAP. · Research and Development (R&D) expenditures may be capitalized under Canadian GAAP if certain criteria are met, however these expenditures are expensed in the period they are incurred under US GAAP. Inthe first quarter of 2007, the $2million ($2million in first quarter of 2006) of R&D capitalized under Canadian GAAP resulted in a reduction of adjusted EBITDA when calculated based on US GAAP, compared to Canadian GAAP. · Due to a difference in valuation methods for stock-based compensation under US GAAP and Canadian GAAP, adjusted EBITDA was higher by $2 million for first quarter of 2007 (nil in 2006)when calculated based on US GAAP, compared to Canadian GAAP. There are no differences between US GAAP and Canadian GAAP in the adjustment used in calculating adjusted EBITDA for the first quarters of 2007 or 2006. The results discussed in this Restated MD&A are based on US GAAP.To supplement the US GAAP Restated MD&A included in this document, please refer to our Canadian Supplement to this Restated MD&A which is being filed at the same time as our Restated MD&A and our previously filed Interim Report for January 31, 2007 for our corresponding MD&A based on Canadian GAAP. Strategic initiatives On September 1, 2005, we announced our strategic plan to pursue growth in the global life sciences market and divest of assets that do not contribute to the Company’s areas of focus.During fiscal 2006, we completed a number of transactions in pursuit of this renewed focus, culminating in the announcement on October 5, 2006 of the sale of our remaining Canadian diagnostics businesses to Borealis Infrastructure Management Inc. for gross proceeds of CDN$1.3 billion, which includes amounts ultimately paid to holders of minority interests in these businesses. On February 26, 2007, we announced the closing of this transaction. Under the terms of the final agreements, MDS received net cash proceeds (after expenses and taxes) of CDN$1.0 billion and a CDN$75 million promissory note due in 2009. After paying costs of the transaction, taxes, and distributions to our minority partners in these businesses, we expect to report a gain of approximately US$0.8 billion in our second quarter. Also on February 26, 2007, and coinciding with the completion of the sale of the diagnostics businesses, we announced the launch of a substantial issuer bid. Under the bid, we are proposing to repurchase up to CDN$500 million of our Common shares (US$425 million). We expect this bid to close in early April. In our September 2005 announcement, we reconfirmed our commitment to focus on building our life sciences businesses. On January 29, 2007, we announced our intention to acquire Molecular Devices Corporation (MDC), a leading provider of high-performance measurement tools for high-content screening, cellular analysis, and biochemical testing, in a $615 million cash transaction. Under this MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 7 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS agreement, MDS proposes to acquire all of the Common shares of MDC for $35.50 per share. The Boards of Directors of both companies unanimously approved the merger agreement and we commenced a cash tender offer for all of the outstanding shares of MDC on February 13, 2007. This strategic acquisition marks a significant expansion for MDS. By acquiring Sunnyvale, California-based MDC, with its strong brand recognition and leading edge products and capabilities, MDS will strengthen its leadership position as one of the top global providers of life sciences solutions. We will now offer systems that provide high-content screening, and cellular and biochemical testing for leading drug discovery and life sciences laboratories in pharmaceutical, biotechnology, academic, and government institutions. Upon completion of this acquisition, we plan to establish a new business unit, led by the current President of MDS Sciex, Andy Boorn that will combine the MDC and MDS Sciex businesses. This combined organization will have more than 1,100 employees, including over 250 scientists and engineers. We expect to close this transaction in the second quarter and we will begin integration activities as soon as the transaction closes. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 8 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS MDS Inc. Consolidated operating highlights and reconciliation of consolidated adjusted EBITDA First Quarter 2007 2006 Total revenues $ 264 $ 261 Reimbursement revenues (23) (31) Net revenues $ 241 $ 230 Income from continuing operations - 13 Income taxes 3 4 Net interest expense 2 1 Depreciation and amortization 14 11 EBITDA 19 29 Restructuring charges, net 13 1 Gain on sale of a business/investment (2) - Adjusted EBITDA $ 30 $ 30 Adjusted EBITDA margin 12% 13% Net revenue for the first quarter of 2007 was up 5% to $241 million compared to $230 million last year. Strong growth in MDS Pharma Services, driven by growth in its late-stage businesses, offset a decline in revenues from MDS Nordion in the quarter compared to the first quarter of 2006.Excluding the impact of unusual market conditions in the first quarter of 2006, MDS Nordion revenues grew 6%. Adjusted EBITDA of $30 million was level with last year. Adjusted EBITDA was impacted by the non-recurring isotopes revenues earned last year and continued costs in MDS Pharma Services related to the self-review of bioequivalence studies conducted at our St. Laurent facility from 2000 through 2004 (the Retrospective Review). While we suspended this review at the end of the quarter in response to actions taken by the US Food and Drug Administration (FDA), costs incurred in the first quarter of 2007 totalled $4 million compared to $5 million in the same quarter last year. Adjustments reported for the quarter include restructuring costs totaling $13 million, of which $8 million relates to ongoing profit improvement initiatives in MDS Pharma Services. Other restructuring costs amounting to $5 million were incurred in the quarter as we neared completion of the transition of our information technology infrastructure and support to a new provider.The other adjusting item was a $2 million gain realized on the sale of our debt interest in Hemosol Corp. Selling, general, and administration (SG&A) expenses for the quarter totalled $54 million and 22% of revenues compared to $47 million and 20% last year. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 9 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS We spent $12 million on R&D activities in the first quarter of both 2007 and 2006. Consolidated depreciation and amortization expense increased $3 million compared to last year.The increase is principally related to depreciation on our expanded pre-clinical facility in Lyon, France, our new US central laboratory, and our new manufacturing facility in Singapore.Capital expenditures for the quarter were $9 million. In the first quarter of fiscal 2006, we reported capital expenditures of $22 million, reflecting spending on new facilities in MDS Pharma Services and expenditures related to the MAPLE facility. Results from discontinued operations for this year include only the results of our remaining Canadian diagnostics businesses, as all other discontinued businesses were sold or closed during 2006. The first quarter results from discontinued operations for 2006 include these businesses, along with the results of our other discontinued business and include the after-tax gain resulting from the sale of our interest in Source. Reported earnings per share from continuing operations were nil for the quarter, compared to $0.09 in 2006.Adjusted earnings per share from continuing operations for the quarter were $0.07 compared to $0.13 earned in the same period last year.Earnings per share from discontinued operations were $0.11 compared to $0.23.Adjusted earnings per share for the two periods were as follows: First Quarter 2007 2006 Basic and diluted EPS from continuing operations – as reported $ - $ 0.09 Adjusted for: Restructuring charges, net 0.08 0.01 Gain on sale of business and long-term investments (0.01) 0.01 Tax rate changes - 0.02 Adjusted EPS $ 0.07 $ 0.13 MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 10 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS MDS Pharma Services Financial Highlights First Quarter % of net % of net 2007 revenues 2006 revenues Early-stage $ 66 55% $ 67 60% Late-stage 55 45% 44 40% Net revenues 121 100% 111 100% Reimbursement revenues $ 23 - $ 31 - Total revenues 144 - 142 - Cost of revenues (89) (74%) (81) (73%) Reimbursed expenses (23) - (31) - Selling, general, and administration (33) (26%) (29) (27%) Depreciation and amortization (8) (7%) (7) (6%) Restructuring charges - net (8) (7%) 1 1% Other income (expense) 2 2% - - Operating loss (15) (12%) (5) (5%) Adjustments: Restructuring charges 8 7% (1) (1%) (7) (6%) (6) (5%) Depreciation and amortization 8 7% 7 6% Adjusted EBITDA $ 1 1% $ 1 1% Margins: Gross margin 26% - 27% - Adjusted EBITDA 1% - 1% - Capital expenditures $ 2 $ 7 Net revenues for MDS Pharma Services grew 9% on a reported basis.Growth was driven by continued strong results in preclinical discovery and our late-stage businesses, which were up 6% and 25%, respectively. Both global clinical development and global central labs services businesses contributed to the strong revenue growth for late-stage.Revenues from our bioanalytical business were lower for the first quarter of 2007 than for the same period in 2006, which is attributable to continuing negative results from our Montreal-area facilities.Early-clinical revenues were also down in the quarter and we noted a fall in demand immediately after the January 10, 2007 letter issued by the FDA. Our late-stage businesses continued to grow their backlog and account for most of the growth in our reported balance, although we have seen some renewed growth in backlog for our early-stage businesses this quarter.Our average monthly pharmaceutical research backlog continues to expand and averaged $450 million for the first quarter of 2007, an increase of approximately 22% when compared to the average for the first quarter of fiscal 2006.It is also up 5% sequentially from the fourth quarter last year. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 11 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Average monthly backlog Fiscal 2005 – Quarter 1 $ 315 Quarter 2 305 Quarter 3 315 Quarter 4 340 Fiscal 2006 – Quarter 1 370 Quarter 2 400 Quarter 3 400 Quarter 4 430 Fiscal 2007 – Quarter 1 450 Reported operating income and adjusted EBITDA were impacted by decreased profits in our bioanalytical and early clinical research businesses. Capital expenditures in the pharmaceutical services segment were $2 million in this first quarter compared to $7 million last year.Expenditures in 2006 related to an ongoing expansion in Lyon, as well as an expansion of the Skeletech site in Bothell that had been planned at the time of the acquisition. Profit improvement initiatives We remain focused on taking action to position MDS Pharma Services for continued growth and improved and sustainable operating profitability as we move forward. Over the past several quarters, we implemented a number of steps designed to focus on MDS Pharma Services’ core competencies and strengthen the business: § Appointment of David Spaight as President of MDS Pharma Services § Strengthening our senior management team with new global leaders in preclinical discovery, early clinical research, bioanalytical, global clinical development, and global central labs § Expansion of our early clinical research capacity in Lincoln (50 beds), expansion of capacity in our pre-clinical testing business in Lyon, and beginning the expansion of our Phoenix early clinical research capacity (300 beds) § Selling or closing a number of our smaller, less profitable pre-clinical business lines and sites including, Munich, Geneva, Taipei, Tampa, Blainville, Bothell and Lincoln § Stringent management of hiring and discretionary spending § Enhanced management review and reporting processes § More selective business development activities, particularly in our late-stage businesses § Introduction of LeanSigma as a primary tool to facilitate continuous improvement. During the first quarter of 2007 we continued implementing our operating improvement plan with the closure of our early clinical research facility in New Orleans, the sale of the local portion of our Spanish clinical development business located in Madrid, and completion of negotiations for the February sale of our phase 1 facility in Hamburg, Germany. These operations were not profitable and were not considered to be of strategic importance. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 12 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS As a result of these activities, we have streamlined our workforce with a personnel reduction of 8% since the end of the second quarter of 2006, with the majority of the reduction occurring in the last six months. We have incurred charges totalling $8 million related to these activities in the first quarter, all of which are reported as restructuring charges. Additional operating improvement initiatives are currently under evaluation, and we expect to implement these initiatives in the coming months.We currently expect to announce further workforce reductions and site rationalizations as we continue to align our global footprint and cost structure with our business outlook, particularly in our bioanalytical business. We currently expect to record additional restructuring charges in the second quarter of 2007 totalling $20 to $25 million related to these initiatives. FDA review of bioanalytical operations We are continuing to work to address FDA issues related to bioanalytical operations in our St. Laurent and Blainville, Canada facilities.Our other lines of business and other sites where bioanalytical work is conducted are not the subjects of the FDA review described below. These other lines of business and sites are subject to routine FDA inspections and we have no indication that the FDA has any concerns with respect to these operations. In October 2006, we met with the FDA regarding the status of the Retrospective Review and related matters.At this meeting, and in correspondence with the FDA, MDS responded to concerns previously raised by the FDA and highlighted upgrades and enhancements to the Retrospective Review. In January 2007, the FDA issued statements that outlined a path that will enable the Company and its clients to bring closure to issues associated with bioanalytical studies conducted in our St. Laurent and Blainville facilities.Sponsors of approved and pending generic drug submissions that contain study data produced in these facilities during the period between January 2000 to December 2004 have been asked to take one of three actions to address FDA concerns about the accuracy and validity of these bioanalytical studies:1) repeat their bioanalytical studies; 2) re-analyze their original study samples at a different bioanalytical facility or 3) independently audit original study results. To date, nearly all of our generic customers have indicated their intention to pursue the third option and either have or are intending to commission third party study audits. The FDA stated that it was taking this action as a precautionary measure to ensure that data submitted to the Agency and used in making approval decisions is of the highest quality.At the same time, the FDA made it clear that the adverse event surveillance-monitoring program has not detected any signals or any evidence that any of the drugs involved pose a safety or lack of efficacy risk.The FDA also made it clear that it does not have any evidence that there are problems with the quality, purity, or potency of the affected drug products. During the first quarter of fiscal 2007 we continued to expend effort and resources in conducting the Retrospective Review, incurring direct costs of $4 million, of which $3 million is included in MDS Pharma Services’ results and $1 million is recorded in our Corporate segment. These amounts include direct labour, consulting costs, and the cost of related customer accommodations. In the first quarter of 2006, we incurred review costs totaling $5 million, all of which was recorded by MDS Pharma Services. Based on the FDA’s new direction, MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 13 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS MDS terminated the Retrospective Review in January 2007 and re-directed efforts to support clients with independent audit activities.Work completed as part of the Retrospective Review is being used, where applicable, to facilitate independent audit reviews. The FDA has identified 217 generic drug applications as being subject to the new requirements. This total is made up of 140 approved and 77 pending applications. As of February 28, 2007, independent study audits supporting approximately 20% of these applications had been completed.We currently estimate that the reviews of generic drug files will be completed within calendar 2007.We have been advised that, to date, three generic drug applications have received FDA approval based on third party audits. In addition to generic studies, the FDA has requested information regarding submitted applications for innovative drugs that contain data from bioanalytical studies conducted from January 2000 to December 2004 in our St. Laurent and Blainville facilities.It is not yet clear what work, if any, the FDA will require with respect to this study category.The number of such studies that may contain data from these facilities is not currently estimatable but is expected to be substantially less than the corresponding number of generic bioequivalency studies. Since receipt of the first FDA letter, we have worked closely with our clients to keep them informed of our ongoing discussions with the FDA. We have worked especially closely with clients who have had bioanalytical data produced in our St. Laurent and Blainville facilities questioned by the FDA by prioritizing study reviews to correspond with their priorities. Bioequivalence work for our generic customers has suffered a significant decline over the period in which we have been addressing the FDA issues. Our early clinical research business has continued to experience a noticeable decline in business, generally attributable to reluctance by certain of our generic customers to place work in the St. Laurent clinic while the review is underway. Full and complete resolution of the FDA issues remains a key focus for MDS Pharma Services and MDS.We remain committed to working cooperatively with the FDA and our customers to address all of the FDA’s concerns and to assist them while they complete the study audits mandated by the FDA in a satisfactory manner. The Company is currently assessing the financial impact of addressing the FDA’s new requirements, including the cost of customer accommodations.We are working closely with study sponsors and currently expect to be in a position to record a provision for customer accommodations and related costs in our second quarter. We are not able to estimate the full extent or cost of the effort required to satisfy the FDA and related client obligations, if any.There can be no assurance at this time that the study audits will be acceptable to the FDA or that the FDA will not require additional work.We also are unable to judge what further impact this situation will have on our business development activities, particularly for our bioanalytical and early clinical operations. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 14 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS MDS Nordion Financial Highlights First Quarter % of net % of net 2007 revenues 2006 revenues Product revenues $ 67 100% $ 69 99% Service revenues - - 1 1% Net revenues 67 100% 70 100% Cost of product revenues (34) (51%) (33) (47%) Cost of service revenues (1) (2%) (1) (1%) Selling, general, and administration (11) (16%) (11) (17%) Research and development (1) (2%) (1) (1%) Depreciation and amortization (3) (4%) (3) (4%) Operating income 17 25% 21 30% Depreciation and amortization 3 4% 3 4% Adjusted EBITDA $ 20 28% $ 24 34% Margins: Gross margin 47% - 52% - Adjusted EBITDA 30% - 34% - Capital expenditures $ 1 $ 10 - Our isotopes business fell 4% year-over-year on a reported basis, due to difficult comparison to unusually strong results in the first quarter of 2006. The 2006 results were driven by very strong sales of medical isotopes during a period when a major competitor announced a voluntary recall of its products used primarily for cardiac imaging.Their facility was out of production for most of the first two quarters of 2006 and we estimate that approximately $7 million of high-margin revenues were realized in the quarter.Excluding the impact of this on 2006, revenues were up 6%. Revenues from cobalt sterilization were strong this quarter and results from radiotherapeutics were also up due in particular to strong sales of Therasphere® and FDG (Glucotrace™), an imaging agent used in PET scans. Adjusted EBITDA margin for the quarter was 30%, down from last year on lower medical isotope revenues. SG&A, R&D expenses and depreciation and amortization were level with the prior year. There were no adjusting items for the quarter. Capital expenditures in the isotopes segment were $1 million, compared to $10 million last year.The expenditures last year reflected amounts spent on the MAPLE project prior to the February 2006 settlement with AECL and which were assumed by AECL as part of the MAPLE settlement in the second quarter last year. During the quarter, we announced that we have extended the clinical trial for Therasphere to Europe and India. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 15 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS MDS Sciex Financial Highlights First Quarter % of net % of net 2007 revenues 2006 revenues Product revenues $ 38 72% $ 36 73% Service revenues 15 28% 13 27% Net revenues 53 100% 49 100% Cost of product revenues (37) (70%) (38) (78%) Cost of service revenues - Selling, general, and administration (6) (11%) (2) (4%) Research and development (11) (21%) (11) (22%) Depreciation and amortization (3) (5%) (1) (2%) Other income (expense) net (1) (2%) 1 2% Operating loss (5) (9%) (2) (4%) Adjustments: Equity earnings 14 26% 13 27% 9 17% 11 23% Depreciation and amortization 3 6% 1 2% Adjusted EBITDA $ 12 23% $ 12 25% Margins: Gross margin 30% - 22% - Adjusted EBITDA 23% - 25% - Capital expenditures $ 3 $ 1 MDS Sciex carries out the majority of its business through joint ventures.Currently, MDS generates the majority of its income associated with these joint ventures from the net income of the joint ventures, and not from its sales to the joint ventures.Under US GAAP, we equity account for the joint ventures and therefore the majority of the income related to the Sciex division is reflected in equity earnings, which represent our share of the net income of the joint ventures. We include equity earnings in our calculation of adjusted EBITDA, however, under US GAAP, these earnings are not included in operating income. Our instruments business grew 8% as reported and end-user revenues in the markets served by our joint ventures grew 10% in the quarter.Growth remains strong in Europe and in the small molecule and applied markets. Our QStar™, 4000Qtrap™, and API 4000™ have maintained the sales momentum from 2006. The service business has developed and is showing solid growth so far this year. MDS Sciex shares in the profitability of the services business, although we do not report services revenues due to the terms of our partnership agreements. Inorganic markets were also strong in the first quarter of 2007, led by sales of our Elan DRC products. Adjusted EBITDA for the segment was $12 million and was level compared to the same period last year. Capital expenditures in the instruments segment were $3 million this year compared to $1 million for 2006. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 16 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Corporate and Other Financial Highlights First Quarter 2007 2006 Selling, general, and administration $ (4) $ (5) Restructuring charges (5) (2) Other income (expense) 3 (3) Operating loss (6) (10) Adjustments: Equity earnings - 1 Gain on sale of investments (2) - Restructuring 5 2 Adjusted EBITDA $ (3) $ (7) Corporate SG&A expenses were $1 million lower this year compared to 2006 due to lower stock based compensation expense, the completion of our initial Sarbanes/Oxley certification initiative and efforts to contain head office spending continued. Restructuring charges in the quarter relate to the transition of IT support and infrastructure to a new provider. These efforts were substantially completed in February 2007. On November 3, 2006, we sold a secured debt interest in Hemosol Corp., along with an interest in related debtor-in-possession financing for combined proceeds of $14 million. We recorded a gain of $2 million as a result of this transaction, and we have treated this as an adjusting item in the quarter. Net interest expense was $2 million compared to $1 million last year. In 2006, we capitalized $2 million of interest expense related to the MAPLE project. Higher cash and short-term investment balances resulted in higher interest income in the first quarter of 2007 compared to the same period in 2006. Income taxes Our effective tax rate for the quarter was 100%,as we incurred losses this quarter in jurisdictions where we have full valuation allowances recorded against our deferred tax assets.As a result no tax benefit could be recorded for these losses in the current quarter.The favourable impact of tax credits relating to eligible research and development carried out in Canada reduced the taxes we reported in the quarter by $1 million. MDS INTERIM REPORT JANUARY 31, 2007 (UNAUDITED) - Q1 US GAAP RESTATED PAGE 17 RESTATED MANAGEMENT'S DISCUSSION AND ANALYSIS Discontinued operations The results of our discontinued businesses for the first quarter of 2007 and 2006 were as follows: First Quarter 2007 2006 Net revenues $ 75 $ 100 Cost of revenues (46) (68) Selling, general and administration (8) (15) Depreciation and amortization - (3) Restructuring charges - (1) Operating income 21 13 Gain on sale of discontinued operations - 24 Income taxes (3) (3) Minority interest (3) (2) Equity earnings 1 1 Income from discontinued operations 16 33 Basic EPS from discontinued operations $ 0.11 $ 0.23 Income from discontinued operations for fiscal 2007 reflects only the results of our remaining diagnostics businesses. Results for the first quarter of 2006 included Source operations up to the sale of that business in late November 2005 and the results from our Calgary laboratory business, which was sold in April of 2006. Income from discontinued operations for 2006 also reflects the gain resulting from the sale of Source. Liquidity and capital resources January 31 2007 October 31 2006 Change Cash, cash equivalents and short-term investments $ 364 $ 382 (5%) Operating working capital1 $ 116 $ 97 20% Current ratio (excludes net assets held for sale) 2.1 2.4 +1
